          Case 1:17-cr-00398-ER Document 79 Filed 04/19/19 Page 1 of 5



                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007




                                                     April 19, 2019

VIA ECF

The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Robert Espinel, 17 Cr. 398 (ER)

Dear Judge Ramos:

        The Government respectfully submits this memorandum in advance of the sentencing of
defendant Robert Espinel, scheduled for April 26, 2019, at 4:00 p.m., in connection with his
guilty plea to Count Two of the Indictment for conspiracy to commit bribery. Specifically,
Espinel pleaded guilty to conspiring with others upon his retirement from the New York City
Police Department (“NYPD”) to pay bribes to members of the NYPD’s License Division, his
former colleagues, in order to secure those members’ assistance in approving gun license
applications as a means of advancing his own gun license “expediting” business. For the reasons
set forth below, an incarceratory sentence consistent with the applicable Guidelines range would
be sufficient, but not greater than necessary, to serve the legitimate purposes of sentencing.

I.     The Guidelines Range

       As set forth in the Presentence Report (“PSR”), the parties and the United States
Probation Office (the “Probation Office”) agree that the defendant falls within Criminal History
Category I, the offense level is 15, and the appropriate United States Sentencing Guidelines (the
“Guidelines” or “U.S.S.G.”) range is 18 to 24 months of imprisonment. (PSR ¶¶ 7(c), 121.)

        The Probation Office recommends a sentence of 18 months of incarceration, the bottom
of the Guidelines range. (See PSR at 31.) In his sentencing memorandum, the defendant
requests that the Court impose a non-incarceratory sentence, based in significant part upon the
defendant’s positive personal characteristics and history apart from the offense conduct, as well
as other factors set forth in Title 18, United States Code, Section 3553(a). (See Def. Mem. 23-,
7-15.) These traits, however, cannot eclipse the severity of the defendant’s crime. As set forth
below, the Government submits that the Court should impose a sentence of incarceration
           Case 1:17-cr-00398-ER Document 79 Filed 04/19/19 Page 2 of 5




consistent with the applicable Guidelines range in order to reflect the seriousness of the offense,
to promote respect for the law, to provide just punishment, and to adequately deter others from
conspiring to commit bribery.

II.    Applicable Law

        The Guidelines continue to provide strong guidance to the Court following United States
v. Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397 F.3d 103 (2d Cir. 2005),
although they are no longer mandatory. “[A] district court should begin all sentencing
proceedings by correctly calculating the applicable Guidelines range” – that range “should be the
starting point and the initial benchmark.” Gall v. United States, 552 U.S. 38, 49 (2007). As the
Second Circuit has noted, although the Guidelines do not dictate a presumptively reasonable
sentence, they are not merely a “body of casual advice.” United States v. Cavera, 550 F.3d 180,
189 (2d Cir. 2008) (en banc) (internal quotation marks omitted).

       After making the initial Guidelines calculation, a sentencing judge must then consider the
seven factors outlined in Title 18, United States Code, Section 3553(a): (1) “the nature and
circumstances of the offense and the history and characteristics of the defendant;” (2) the four
legitimate purposes of sentencing, as set forth below; (3) “the kinds of sentences available;” (4)
the Guidelines range itself; (5) any relevant policy statement by the Sentencing Commission; (6)
“the need to avoid unwarranted sentence disparities among defendants;” and (7) “the need to
provide restitution to any victims.” 18 U.S.C. § 3553(a)(1)-(7); see Gall, 552 U.S. at 50 & n.6.

        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, which are:

       (A)      to reflect the seriousness of the offense, to promote respect for the
                law, and to provide just punishment for the offense;

       (B)      to afford adequate deterrence to criminal conduct;

       (C)      to protect the public from further crimes of the defendant; and

       (D)      to provide the defendant with needed educational or vocational
                training, medical care, or other correctional treatment in the most
                effective manner.

18 U.S.C. § 3553(a)(2). To the extent the Court imposes a sentence outside the range
recommended by the Guidelines, the Court must “‘consider the extent of the deviation and
ensure that the justification is sufficiently compelling to support the degree of the variance.’”
Cavera, 550 F.3d at 189 (quoting Gall, 552 U.S. at 50).

III.   Discussion

       The Government submits that a Guidelines sentence is appropriate in light of the
defendant’s serious abuse of his position within the NYPD, and corruption of an important



                                                  2
           Case 1:17-cr-00398-ER Document 79 Filed 04/19/19 Page 3 of 5




government process intended to protect public safety, namely, the process of regulating who
could have access to guns in New York City.

        Such a sentence would “reflect the seriousness of the offense,” “promote respect for the
law,” and “provide just punishment for the offense.” See 18 U.S.C. § 3553(a)(2)(A). Joining
with Paul Dean, his colleague, Espinel planned to retire off a scheme built on paying bribes to
his own former NYPD colleagues, David Villanueva and Richard Ochetal. At the time, a
number of purported “gun license expediters” were bribing officers at the NYPD’s Licensing
Division, in exchange for assistance with gun license applications, ushering in rampant
corruption. For his part, Espinel accepted gifts – such as free meals and liquor – from gun
license holders during this time, and from expediters, Frank Soohoo and Gaetano Valastro. See,
e.g., PSR ¶¶ 48, 52. Espinel and Dean planned to further capitalize on this corruption together
upon their retirements through the establishment of their own similar bribery scheme designed to
compete with these bribe-paying expediters.

         Specifically, in order to ensure the success of their business, Espinel and Dean planned to
bribe Villanueva and Ochetal to enable their clients to get special treatment from the NYPD. Id.
at ¶ 29. Espinel and Dean held a meeting with Villanueva and Ochetal at which they pitched this
plan in detail, expressing that it would be preferable for Villanueva and Ochetal to take bribes
from Espinel and Dean, whom they could trust, rather than from other gun-license expediters.
Id. at ¶ 30. Espinel and Dean also agreed with Valastro to run their expediting and bribery
scheme out of Valastro Academy, Valastro’s firearms store, and to steer successful applications
to Valastro’s store to buy guns as a benefit to Valastro. Id. at ¶¶ 29-31. Espinel went so far as to
conduct a “dry run” of their expediting strategy for a client, while he was still serving as a NYPD
officer. Id. at ¶¶ 33-36. This client’s application was approved for a gun license within less than
three weeks, with Dean’s approval, despite the fact that the file contained almost none of the
paperwork typically associated with applications for the kind of gun license received. Id. at ¶ 35.
Espinel and Dean even approached certain competing gun-license expediters – Alex “Shaya”
Lichtenstein and Frank Soohoo – to demand they cede business to Dean and Espinel. See id. at
¶¶ 41-45. During the approach of Soohoo, Espinel took a gun belt from a rack in Soohoo’s store
without paying for it. Id. at ¶ 42.

         In sentencing Dean, Espinel’s co-conspirator, this Court remarked on the severe harm
caused by this conduct. The schemes perpetrated by the other expediters had placed guns in the
hands of those “who should never have received them” by paying bribes and gratuities to obtain
gun licenses while circumventing the NYPD’s safety checks and procedures. (January 31, 2019
Dean Sentencing Tr. 25). At a minimum, the premise of Dean and Espinel’s business was to
“get someone’s application to the head of a line,” above the rest of the public, a practice that the
Court recognized as deeply problematic and a “huge red flag.” (Id. at 24.) As this Court
observed, however, Dean and Espinel’s scheme to join in this misconduct by themselves bribing
their fellow NYPD officers spoke to a fundamental threat: “the corrosive effect of this type of
corruption on the public’s trust in the police department.” (Id. at 25.) Despite being sworn to
serve and protect the citizens of New York, Espinel and Dean violated the “awesome amount of
responsibility” entrusted to them by the public. (Id. at 26.) They conspired to further undermine
the integrity of the NYPD’s Licensing Division, and to personally profit from that corruption.




                                                 3
          Case 1:17-cr-00398-ER Document 79 Filed 04/19/19 Page 4 of 5




        This conduct, culminating as it did in Espinel’s efforts to become a corrupt expediter
himself, represents a remarkably serious offense and abuse of trust – one that interfered with the
NYPD’s responsibility in a core area of public safety, the proper administration of the City’s gun
laws. As a result of the corruption in the License Division, unqualified persons were permitted
to obtain guns in New York City, risking tragic consequences. Espinel’s role in perpetuating this
grave misconduct warrants just punishment.

        General deterrence is also a particularly relevant factor in this case. It is important that
any sentence imposed on the defendant send a message to others that exchanging official power
for financial gain will not to be tolerated. See 18 U.S.C. § 3553(a)(2)(B) (sentencing court shall
consider the need “to afford adequate deterrence to criminal conduct”). Espinel’s own record
demonstrates that despite his pride in serving within the NYPD, he grew willing to corrupt that
very institution for financial gain. Other individuals who contemplate committing offenses
similar to those of the defendant – whether by offering bribes to public officials, or taking them –
should know that such crimes are serious and will not be ignored. These concerns weigh heavily
here, where a substantial sentence is necessary to restore public confidence that the NYPD
officers charged with administering the City’s gun laws are doing so with integrity and
impartiality.

         In terms of relative culpability, the evidence indicates that Dean, a NYPD officer who
served as the second-in-command of the Licensing Division, bore a greater degree of culpability
than Espinel, his subordinate in rank. In January 2019, this Court sentenced Dean to 18 months’
imprisonment. Yet, Espinel too was a long-serving member of the NYPD who violated his oath
to the Department, and to the citizens of New York, by conspiring to corrupt his fellow officers.
Dean and Espinel were partners in this criminal endeavor. The testaments to his character and
his many years of police service, set forth in the defense submission, highlight his many positive
traits, but they also demonstrate a plain truth: the public deserved more from a man of Espinel’s
great potential. At his core, Espinel may be a man of values, but he set aside those values in the
pursuit of greed.

        Like Dean, Espinel must face consequences for his participation in this crime. The
defendant’s conduct seriously and intolerably impacted a core public trust—the responsibility of
sworn law enforcement officers to exercise their authority honestly and impartially, and to make
decisions on firearms matters based on the law and the needs and public safety of the city, not on
their own personal interests and hope of financial gain. Espinel’s dereliction of duty must be met
with a substantial sentence to restore respect for the law, provide just punishment, and deter
others.




                                                 4
          Case 1:17-cr-00398-ER Document 79 Filed 04/19/19 Page 5 of 5




IV.    Conclusion

        For the reasons set forth herein, the Government submits that an incarceratory sentence
consistent with the Guidelines is appropriate in this case. The Government further requests that
the Court impose a fine consistent with the Guidelines.


                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                         By:
                                               Kimberly J. Ravener
                                               Assistant United States Attorney
                                               Southern District of New York
                                               (212) 637-2358


Cc:    James Pascarella, Esq., counsel for defendant (via ECF)




                                                  5
